                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DALVIN WALLS,

      Plaintiff,                                     Case No. 17-cv-10660
                                                     Hon. Matthew F. Leitman
v.

CITY OF DETROIT et al.

     Defendants.
__________________________________________________________________/

                   ORDER DISMISSING AMENDED
              COMPLAINT (ECF #24) WITHOUT PREJUDICE

      On March 22, 2019, the Court entered an order allowing the then-attorneys

for Plaintiff Dalvin Walls to withdraw as counsel in this action. (See Order, ECF

#43.) In that order, the Court instructed Walls that, by no later than May 10, 2019,

he needed to “either (1) have new counsel file an Appearance in this action on his

behalf,” or “(2) file written notice with the Court … that he will represent himself in

this action.” (Id. at Pg. ID 298.) The Court then told Walls that “[i]f either counsel

[did] not file an appearance on [his] behalf by May 10, 2019, or if [he did] not file

written notice by that date that he intend[ed] to represent himself, the Court [would]

enter an order dismissing this action without prejudice.” (Id.) The Court further

instructed Walls’ then-counsel to serve him with a copy of the order, and counsel

filed proof of that service on March 25, 2019. (See ECF #44.)



                                          1
      New counsel has not filed on Appearance in this action on Walls’ behalf. Nor

has Walls filed written notice with the Court that he intends to represent himself.

Finally, Walls has not contacted the Court to ask for additional time to respond to

the Court’s March 22, 2019, order.

      Accordingly, because Walls has not complied with the Court’s March 22,

2019, order, and because Walls has failed to prosecute this action, IT IS HEREBY

ORDERED that Walls’s Amended Complaint (ECF #24) is DISMISSED

WITHOUT PREJUDICE.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 6, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 6, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
